DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on September 23, 2021.
In response to Applicant’s amendment of the claims, none of the elements/limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
In response to Applicant’s amendment of the claims, all of the prior art claim rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, all of the 101 rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant first argues that the claims are patent-eligible as being to a machine which is not directed to a judicial exception.  Examiner disagrees.  While the claims are directed to a computing system, and computers fall within a statutory class, that is not the end of this type of analysis.  We must also look to whether the claims recite a judicial exception, which they do, in the form of an abstract idea(s) in the category of “Certain methods of organizing human activity.”  The claims include various functions having to do with arranging a service which transfers baggage from a vehicle to a storage location.  The functions set up the transfer, including which storage location will be used.  These functions fall within “Certain methods of organizing 
If a claim recites an abstract idea, as in this case, we must also determine if the claim is still rendered eligible under either Prong 2 (integrates the abstract idea into a practical application) or Step 2B (adds significantly more).  That is not the case here, because the additional elements beyond the abstract idea in these claims are all generic/general-purpose computing system components, which (without more) do not provide patent-eligibility under either Prong 2 or Step 2B, when used to perform an abstract idea.  Prong 2 and Step 2B are performed using consideration of the additional elements beyond the abstract idea in the claims -- additional elements must provide at least some pro-eligibility considerations under Prong 2 and/or Step 2B for eligibility, and generic computing components (without more) do not do so under 101 guidance.  Therefore, Applicant’s arguments here are not persuasive.
Applicant further argues that the claims integrate any abstract idea into a practical application because the claims do not simply instruct or organize human behavior around baggage transfer, but process and communicate data related to the baggage transfer.  In response, note that processing and communicating data have both an abstract and a non-abstract side to them.  For example, the concept of how to transform input data into output data can be viewed as part of an abstract idea, in certain situations like Applicant’s claims here.  The flow of information between particular parties, such as user and service provider can also sometimes be viewed as 
Official Notice Note:  If applicant does not seasonably traverse the well known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).  MPEP 2144.03 Reliance on Common Knowledge in the Art or "Well Known" Prior Art.  In view of applicant's failure to adequately traverse official notice, the following is admitted prior art:  “recognizes the end-of-use place on the basis of a return place of the vehicle at an end of the usable period.”
Claim Interpretation
In response to Applicant’s amendment of the claims, none of the elements/limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- a depositing request acceptance that accepts a baggage depositing request for requesting depositing, in a depositing space, of baggage stored in a vehicle;
- an end-of-use condition recognition that recognizes an end-of-use time point and an end-of-use place of the vehicle;
- a baggage transfer asking that outputs, to a transfer service provider which provides a service of transfer of the baggage to the depositing space from the vehicle, baggage transfer asking information for asking for the transfer, the baggage transfer asking information including information of the end-of-use time point and the end-of-use place, when the depositing request acceptance accepts the baggage depositing request;
- a first depositing space extraction that extracts a first depositing space which is the depositing space in accordance with a selection condition designated by the baggage depositing request;
- a depositing space state-of-use recognition that recognizes a state of use of the depositing space;
- an alternative depositing space information providing that outputs, to a user which has made the baggage depositing request, information of a second depositing space which is the depositing space positioned within a predetermined distance from the first depositing space, when the depositing space state-of-use recognition recognizes that the first depositing space is in use.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial baggage transfer services;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between, and activities of, humans associated with the requestor or the transfer service.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; processor; memory; units; outputting via transmitting; communication terminal:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-4 and 6-7, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 7 merely adds detail about the how the vehicle use is obtained, and how certain data are recognized.

Claim(s) 1-4 and 6-7 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Estes, US 20020118095 A1 (shared access personal storage locker apparatus);
b.  Moreno, US 20020035515 A1 (remotely coordinating the secure delivery of goods).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628